NUMBER 13-08-00517-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE SAN JUANITA SANDOVAL MORENO



On Petition for Writ of Mandamus
and Emergency Motion.




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


 Relator, San Juanita Sandoval Moreno, filed a petition for writ of mandamus and an
"Emergency Motion to Stay Court-Ordered Mediation and Real Party's Motion to Quash
Notices of Deposition by Written Questions Pending Outcome of Mandamus Petition" in
the above cause on August 29, 2008. On September 2, 2008, the real party in interest,
Ismael Moran, misnamed herein as "respondent," filed a reply.  The Court, having
examined and fully considered the emergency motion, the petition for writ of mandamus,
and the reply thereto, is of the opinion that relator has not shown herself entitled to the
relief sought.  Accordingly, the petition for writ of mandamus and emergency motion are 
DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM

Memorandum Opinion delivered and 
filed this 3rd day of September, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).